Citation Nr: 1204773	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  02-02 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by blisters on the lips and mouth, including as due to an undiagnosed illness.

2.  Entitlement to service connection for a disorder manifested by an upset and acidic stomach, including as due to an undiagnosed illness.

3.  Entitlement to service connection for a disorder manifested by memory loss, including as due to an undiagnosed illness.

4.  Entitlement to service connection for a disorder manifested by generalized weakness and fatigue in the muscles and joints, including as due to an undiagnosed illness.

5.   Entitlement to service connection for a disorder manifested of shortness of breath, including as due to an undiagnosed illness.

6.  Entitlement to service connection for a bilateral shoulder disorder, including as due to an undiagnosed illness.

7.  Entitlement to service connection for bilateral carpal tunnel syndrome, claimed as bilateral elbow pain and numbness and tingling of the hands, including as due to an undiagnosed illness.

8.  Entitlement to service connection for a bilateral hip disorder, including as due to an undiagnosed illness.

9.  Entitlement to service connection a bilateral knee disorder, including as due to an undiagnosed illness.

10.  Entitlement to service connection for a bilateral ankle disorder, including as due to an undiagnosed illness.

11.  Entitlement to service connection for a disorder manifested by leg cramps, including as due to an undiagnosed illness.

12.  Entitlement to service connection for a disorder manifested by chest pain and heart palpitations, including as due to an undiagnosed illness.

13.  Entitlement to service connection for headaches, including as due to an undiagnosed illness.

14.  Entitlement to service connection for a neck disorder, including as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1995, which included service in the Southwest Asia theater of operations during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran's appeal stems from his service connection claims filed in October 1995, approximately one month after his discharge from active service.  The Veteran perfected a substantive appeal of his claims in February 2002 and requested to participate in a Board hearing conducted at the RO.  The Veteran was scheduled to testify at his requested hearing in January 2006; however, he failed to appear.  In April 2006, the Board issued a decision addressing the Veteran's appeal, denying service connection for a right wrist ganglion cyst, frostbite residuals, and loss of protective skin pigment.  The remainder of the Veteran's claims were remanded for further evidentiary development, and the RO/Appeals Management Center (AMC) completed the requested development and readjudicated the Veteran's claims.  While the record fails to reveal that the Veteran made a second request to participate in a Board hearing, the Veteran was nevertheless scheduled to testify at another Board hearing conducted at the RO, which was held in September 2011 before the undersigned Veterans Law Judge.  A transcript of those proceedings has been associated with the Veteran's claims file.

A review of the Veteran's Virtual VA claims file reveals that pursuant to a June 2011 rating decision, the Veteran has been granted service connection for a lumbar strain.  Thus, as the benefit sought with regard to the Veteran's back disorder service connection claim has been granted, that issue is no longer in appellate status.

The Veteran's claims seeking service connection for disorders manifested by blisters on the lips and mouth; upset or acidic stomach; memory loss; weakness and fatigue of the muscles and joints; shortness of breath; bilateral shoulder pain; pain in the bilateral hands and elbows and bilateral hand numbness and tingling; bilateral hip pain; bilateral knee pain; bilateral ankle pain; leg cramps; chest pain and heart palpitations; and neck pain; to include as manifestations of an undiagnosed illness; are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran reported experiencing recurrent headaches when completing a medical history report on separation from service, and he has credibly testified that he has experienced recurrent headaches continually since service.

2.  The Veteran was diagnosed with persistent headaches in May 1996, mixed vascular tension headaches in April 1997, and migraine headaches in 2000, and during his 2011 Board hearing, the Veteran testified that while he still experiences migraine headache episodes, he is able to successfully abort them with his prescription medication.



CONCLUSION OF LAW

The criteria for service connection for chronic headaches have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  With regard to the Veteran's service connection claim for a headache disorder, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error with regard to this claim was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered.

Service Connection Claim

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

The Veteran reported experiencing recurrent headaches when completing his separation medical history report in July 1995.  While the Veteran's service treatment records do no reflect his treatment for recurrent headaches, the Veteran credibly testified during his Board hearing that he did not seek treatment for all of his various maladies during service, as he felt that frequent sick call visits would jeopardize his placement in his elite unit, and because he felt that his duties as an officer took precedence over him seeking medical care.  

The Veteran was discharged from service in September 1995, and he was diagnosed with persistent headaches during a May 1996 VA examination, with mixed vascular tension headaches during an April 1997 VA examination, and with migraine headaches as reflected in 2000 VA treatment records.  The Board acknowledges that the Veteran reported during his 2006 VA examination that his recurrent headaches were no longer a problem, and it appears that as the 2006 VA examiner did not diagnose the Veteran with a headache disorder based on his reported lack of symptomatology, the 2011 VA physician accordingly failed to offer a related medical opinion.  (It further appears that based on the omission of this disorder from the 2011 medical opinion, the Veteran's headache disorder service connection claim was not readjudicated in the subsequent 2011 supplemental statement of the case; thus, the issue has not been readjudicated since the 2006 Board remand.)  

However, during his 2011 Board hearing, the Veteran clarified that while he still experiences migraine headache episodes, he is able to successfully abort them with his prescription medication.  Nevertheless, successful treatment of a headache disorder is not tantamount to resolution of that disorder, as it is the presence of the disorder, not the severity, that is at issue when establishing service connection.  In that regard, the record reflects that the Veteran has been treated for and diagnosed with headache disorders during the pendency of his appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  Thus, evidence of present disability has been established.

Moreover, the Veteran is competent, as a lay person, to report both the onset and continuity of his headache symptomatology, as headache symptomatology is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   Furthermore, the Board finds that the Veteran's reports are credible, as they have remained consistent over time and are corroborated by his in-service report of his  recurrent headaches and his treatment for headaches continually since May 1996, within one year of his discharge from service.  But see Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).  

Furthermore, the Board notes that the issue of whether medical evidence or lay evidence is sufficient to relate a current disorder to in-service symptomatology depends on the nature of the disorder in question; that is, the issue turns on whether the relationship and disability are capable of lay observation.  See Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In the instant case, the onset and continuity of the Veteran's headaches are capable of lay observation, as headache disorders are largely diagnosed based upon a patient's reported symptomatology.  Thus, the Veteran is competent to establish that his headaches, which began in service, have persisted since his discharge from service and have continually manifested similar symptomatology.  

Thus, the Veteran's credible lay evidence is sufficient to establish a link between his currently-diagnosed disorder and service, and a basis for granting service connection has been presented.  Accordingly, the Veteran's appeal of this issue is granted.


ORDER

Service connection for chronic headaches is granted.


REMAND

While the Board regrets the additional delay in adjudicating the remaining claims on appeal, especially given the extended period of time in which they have been pending, the Board finds that further development should be conducted.

As referenced above, the Veteran's claims have been pending since 1996, and during that interim, the Veteran has been afforded several VA examinations.  VA examinations were conducted in 1996 and 1997, including a general medical examination, a spinal examination, and a Persian Gulf War examination; however, as referenced in the Board's 2006 remand, the Board determined that these examinations were incomplete and directed that the Veteran be afforded another VA examination and associated medical opinion to determine whether any associated diagnosed disorders were related to service or the manifestation of an undiagnosed illness pursuant to 38 C.F.R. § 3.317.  The requested VA examination was accomplished in 2006, but no medical opinion was rendered in conjunction with the examination.  Recognizing this omission, the RO/AMC obtained a medical opinion in 2011 from a physician who reviewed the Veteran's claims file and the 2006 VA examination findings, after which the Veteran's claims were readjudicated.  However, a number of deficiencies in the development or adjudication of the Veteran's claimed disorders remain.

At the outset, the Board notes that while the Veteran is seeking service connection for his claimed disorders both on theories of direct service connection and on the theory that his symptoms are manifestations of an undiagnosed illness, the Veteran has current diagnoses associated with many of his claimed disorders.  Specifically, the Veteran has been diagnosed with gastroesophageal reflux disease (GERD), a condition manifested by an upset/acidic stomach; bilateral plantar spurs (diagnosed in conjunction with the Veteran's complaints of ankle pain); chronic bilateral patellar tendonitis, a condition manifested by knee pain; chronic bilateral trapezius muscle strain, a condition manifested by shoulder and neck pain; chronic bilateral brachioradialis tendonitis, a condition manifested by elbow pain; bilateral carpal tunnel syndrome, a condition manifested numbness and tingling of the hands; and chronic cervical strain, a condition manifested by neck pain.  These conditions were diagnosed during the Veteran's 1997 and 2006 VA examinations.  The Veteran was also diagnosed with several forms of arthritis during his 1995 VA examination.  However, as indicated by the Board in 2006, these diagnoses were not accompanied by associated findings or supportive x-ray evidence.  Furthermore, 2002 VA treatment records reflect the Veteran's diagnosis of a restrictive airway disease of unknown etiology, which is manifested by shortness of breath.

With regard to the Veteran's diagnosed maladies, the 2011 medical opinion, which failed to link these to service, was predicated on the lack of corroborative medical evidence in the Veteran's service treatment records.  However, the examiner failed to consider the Veteran's lay testimony that he experienced the symptoms of his claimed conditions during service.  As referenced above, the Board finds credible the Veteran's reports of failing to seek treatment for his various maladies during service, as he felt that frequent sick call visits would jeopardize his placement in his elite unit, and because he felt that his duties as an officer took precedence over him seeking medical care.  Accordingly, VA opinions considering the Veteran's credible lay statements, as well as the medical evidence of record, should be obtained.

Additionally, the 2011 VA physician's recitation of the evidence in the Veteran's claims file fails to reflect his consideration of a November 1987 diagnosis of left shoulder strain nor the Veteran's diagnosed maladies during his 1995, 1996, and 1997 VA examinations.  Thus, the requested the medical opinion should reflect consideration of all of the relevant evidence of record.

The Board further notes that no diagnoses have been associated with the Veteran's claimed conditions of memory loss, mouth blisters, generalized muscle and joint weakness and fatigue, leg cramps, chest pain, and heart palpitations.  As these reported symptoms are among the list of enumerated signs or symptoms of an undiagnosed illness or medically unexplained chronic multisymptom illness attributable to Gulf War service, the Board finds that a VA examination and medical opinion should be obtained to address whether this reported symptomatology meets the criteria for such a diagnosis pursuant to 38 C.F.R. § 3.317.  In doing so, the examiner should consider the statements submitted in August 1996 and April 1997 by the Army physician assistant who reports treating the Veteran from 1992 to 1995.  In his submitted statements, the clinician expressed his inability to ascertain the source of the Veteran's numerous unexplained maladies, including neuropathies, headaches, memory loss, and chronic fatigue.  The clinician further stated that based on the medical literature he has reviewed, the Veteran's symptoms seemed to fit the pattern of "Gulf War Syndrome."

The record further fails to reflect that the Veteran's 2006 VA examination addressed the Veteran's claimed condition of blisters on the mouth and lips, nor that the Veteran's memory loss service connection claim was readjudicated after the 2006 VA examination and 2011 VA medical opinion were obtained.  Thus, these matters must be remanded as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance).   

Finally, in conjunction with his 2011 Board hearing, the Veteran submitted a release form allowing VA to obtain his private treatment records from 2002 to the present from his private treating family practitioner.  Accordingly, efforts to obtain these treatment records should be made.  Furthermore, the Veteran's outstanding VA treatment records should also be obtained and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.   With any assistance necessary from the Veteran, the RO/AMC should attempt to obtain the Veteran's private treatment records from Dr. Taunton, as indicated in the September 2011 release form of record.

2.  The RO/AMC should obtain the Veteran's VA treatment records from June 2011 to the present.

3.  Then, the Veteran should be provided with an appropriate VA examination(s) to address the etiology of his claimed disorders.  The examiner should be provided with the Veteran's claims file for review in conjunction with the examination.  

After conducting a physical examination of the Veteran, and conducting any indicated testing, the examiner should state which of the following symptoms are manifestations of known clinical entities in this Veteran's case: 

a.) blisters on the lips and mouth; 
b.) upset or acidic stomach;
c.) memory loss; 
d.) weakness and fatigue of the muscles and joints; 
e.) shortness of breath; 
f.) bilateral shoulder pain;
g.) pain in the bilateral hands and elbows and bilateral hand numbness and tingling; 
h.) bilateral hip pain; 
i.) bilateral knee pain; 
j.) bilateral ankle pain; 
k.) leg cramps;
l.) chest pain and heart palpitations; 
m.) neck pain.

The symptom and its corresponding diagnosis should be made clear.  Any symptom with no known corresponding diagnosis also should be made clear.  

The examiner should also consider whether the Veteran has been diagnosed with any disorder manifested by these symptoms since his discharge from service, as reflected in his VA examination reports and medical treatment records.

With regard to any diagnosed disorder manifested by the foregoing symptomatology since service, the examiner should opine as to whether it is at least as likely as not that the diagnosed disorder manifested during service or is otherwise attributable to the Veteran's service.  When rendering this opinion, the examiner should consider the Veteran's credible reports regarding the history of these symptoms. 

A complete rationale should also be provided for any opinion expressed.  If the examiner determines that a medically-sound opinion cannot be reached, it is requested that an explanation as to why that is so be included, to include a recitation of the facts necessary to render a non-speculative opinion.

4.  Then, re-adjudicate the Veteran's claims.  If the action remains adverse to the Veteran, provide him with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


























The Persian Gulf War Veterans' Benefits Act authorizes VA to compensate any Persian Gulf War veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a specified presumption period following service in the Southwest Asia theater of operations during the Persian Gulf War.  This statute expands the definition of "qualifying chronic disability" (for service connection) to include not only a disability resulting from an undiagnosed illness as stated in prior law, but also any diagnosed illness that the Secretary determines in regulations warrants a presumption of service connection under 38 U.S.C.A. § 1117(d).  

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome).  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

There must be objective indications of chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period.  38 C.F.R. § 3.317(a)(3), as amended by 68 Fed. Reg. 34539-543 (June 10, 2003), now redesignated 38 C.F.R. § 3.317(a)(4).










Department of Veterans Affairs


